DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7 of the response, filed 07/13/2022, with respect to the objections to the specification and the claims, have been fully considered and are persuasive.  The informalities have been removed from the specification and the claims; therefore, the objections to the specification and the claims have been withdrawn. 
Applicant’s arguments, see Pages 7-9 of the response, filed 07/13/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the amendment to Claim 1, since Liang discloses a gas turbine engine blade where steam is not the working medium.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakano (US Publication No: 2014/0030065).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US Publication No: 2014/0030065) in view of Guo (US Patent No: 8,568,090).
Regarding Claim 1: Nakano discloses a steam turbine hollow stationary blade (Figures 11-12) that has a cavity therein (Figures 11-12).  The blade comprises a partition wall (36) dividing the cavity into a pressure chamber on a leading edge side and an exhaust chamber on a trailing edge side (Figures 11-12, see below); and at least one pressure conditioning hole (37) connecting the pressure chamber and the exhaust chamber (Figure 11).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Exhaust Chamber)][AltContent: textbox (Pressure Chamber)]
    PNG
    media_image1.png
    248
    149
    media_image1.png
    Greyscale

Nakano, however, fails to disclose at least one steam inlet hole connecting the pressure chamber and an outside of the stationary blade to each other, wherein total opening area of the at least one pressure conditioning hole is smaller than total opening area of the at least one steam inlet hole; and the steam inlet hole being a hole that connects the pressure chamber to a working medium flow channel in which the steam flows as a working medium.
Guo teaches a steam turbine hollow stationary blade (Figure 2, No. 200) with a cavity (214), wherein the blade comprises at least one steam inlet hole (218) connecting the cavity and an outside of the blade to each other (Figures 2-3), the steam inlet hole being a hole that connects the cavity to a working medium flow channel in which the steam flows as a working medium (202).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the blade of Nakano with a steam inlet hole, as taught by Guo, and thus making the total opening area of the at least one pressure conditioning hole smaller than total opening area of the at least one steam inlet hole (since Guo discloses the at least one steam inlet hole can extend along the entire length of the blade/leading edge (Guo: Column 4, Lines 10- 11), and Nakano discloses the at least one pressure conditioning hole only extending along part of the blade length (Figure 11; Paragraph [0037], Lines 16-18)), for the purpose of extracting moisture from the surface of the blade and re-introducing dry steam into the main steam path (Column 4, Lines 1-4).
Regarding Claim 2: Nakano, as modified by Guo, discloses the steam turbine hollow stationary blade according to Claim 1, wherein the at least one steam inlet hole is positioned on a leading edge of the stationary blade (Guo: Figures 2-3).
Regarding Claim 4: Nakano, as modified by Guo, discloses the steam turbine hollow stationary blade according to Claim 1, further comprising a slit (Nakano: 24) connecting the exhaust chamber to the outside of the stationary blade (Nakano: Figure 12).
Regarding Claim 5: Nakano, as modified by Guo, discloses the steam turbine hollow stationary blade according to Claim 1, further comprising an exhaust hole (Guo: 216) connecting the exhaust chamber to a steam condenser (Guo: Column 3, Lines 56-58).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Guo as applied to claim 1 above, and further in view of Uechi (US Patent No: 9,523,283).
Regarding Claim 3: Nakano, as modified by Guo, discloses the steam turbine hollow stationary blade according to Claim 1; however, Nakano fails to disclose the at least one pressure conditioning hole being provided to the partition wall at both inner and outer circumferential sides of the partition wall.
Uechi teaches a steam turbine vane (Figures 1-3, No. 41; Column 14, Lines 52-53), wherein the vane comprises a partition wall (55) with conditioning holes (65) provided at both an inner and outer circumferential sides of the wall (Figures 1 & 3; Column 7, Lines 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the at least one pressure conditioning hole of the stationary blade of Nakano, as modified by Guo, being provided at both the inner and outer circumferential sides of the partition wall, as taught by Uechi, for the purpose of obtaining both the cooling flow distribution and cavity pressure according to the blade design (Column 8, Lines 53-55).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745